Judgment affirmed, with costs. All concurred, except McLennan, P. J., and Spring, J., who dissented upon the ground that by the provisions of the statute ‡ under which the plaintiff was doing business and by the terms of the note, in suit it was entitled to interest at the rate of two per cent per month after the loan became due,

 See Laws of 1895, chap. 326, as amd. by Laws of 1902, chap. 78, and Laws of 1905, chap. 333; since revised into Banking Law (Consol. Laws, chap. 2; Laws of 1909, chap. 10), §§ 310-314.—[Rep.